Case: 21-115     Document: 13    Page: 1    Filed: 03/19/2021




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                  In re: ADTRAN, INC.,
                         Petitioner
                  ______________________

                         2021-115
                  ______________________

    On Petition for Writ of Mandamus to the United States
District Court for the Western District of Texas in No. 6:20-
cv-00669-ADA, Judge Alan D. Albright.
                  ______________________

               ON PETITION AND MOTION
                  ______________________

    Before REYNA, CHEN, and HUGHES, Circuit Judges.
PER CURIAM.
                        ORDER
     ADTRAN, Inc. petitions for a writ of mandamus direct-
ing the United States District Court for the Western Dis-
trict of Texas to stay all deadlines unrelated to venue until
the district court rules on its pending motion to dismiss or
transfer. ADTRAN also moves for leave to file a supple-
mental appendix. Correct Transmission, LLC opposes both
the motion to supplement and the petition.
Case: 21-115    Document: 13       Page: 2     Filed: 03/19/2021




2                                            IN RE: ADTRAN, INC.




                              I.
    On July 23, 2020, Correct Transmission filed this pa-
tent infringement suit in the Western District of Texas
against ADTRAN, a Delaware corporation with its princi-
pal place of business in Huntsville, Alabama. Correct
Transmission alleged that ADTRAN maintained a regular
and established place of business in the Western District of
Texas. On September 14, 2020, ADTRAN moved to dismiss
the case for improper venue or alternatively to transfer the
case to the United States District Court for the Northern
District of Alabama.
    In October 2020, the district court granted Correct
Transmission’s requests for venue-related discovery con-
cerning ADTRAN’s connections to the district and to stay
the deadline for Correct Transmission to respond to
ADTRAN’s venue motion. The court also issued a schedul-
ing order that closed venue-related discovery on March 12,
2021; set a briefing schedule for the motion to be completed
by April 9, 2021; permitted claim-construction related dis-
covery; and set a Markman hearing for May 28, 2021.
     On December 7, 2020, ADTRAN filed a motion asking
the district court to stay all case deadlines unrelated to the
briefing and disposition of the venue motion. Correct
Transmission filed its response to that motion on December
21, 2020, and ADTRAN filed its reply on December 28,
2020. On February 4, 2021, the district court indicated
that it would address ADTRAN’s stay motion “in due time”
but “will not be staying the deadlines at this time,”
APPX0318, and indicated that it would hold a hearing after
briefing on the venue motion was completed. ADTRAN
filed the instant petition on February 11, 2021.
                             II.
   Mandamus is “reserved for extraordinary situations.”
Gulfstream Aerospace Corp. v. Mayacamas Corp., 485 U.S.
271, 289 (1988) (citation omitted). Under the well-
Case: 21-115    Document: 13      Page: 3    Filed: 03/19/2021




IN RE: ADTRAN, INC.                                               3



established standard for obtaining such relief, the peti-
tioner must: (1) show that it has a clear and indisputable
legal right; (2) show it does not have any other method of
obtaining relief; and (3) convince the court that the “writ is
appropriate under the circumstances.” Cheney v. U.S. Dist.
Ct. for D.C., 542 U.S. 367, 380–81 (2004) (citation omitted).
We cannot say ADTRAN has met that standard.
     ADTRAN has identified no authority establishing a
clear legal right to a stay of all non-venue-related deadlines
under circumstances where the venue-related motion is
still in briefing and the Markman hearing is months away.
Nor are we presently persuaded that ADTRAN is unable to
obtain a decision on its venue motion before a Markman
hearing without our help. As of February 11, 2021, when
ADTRAN filed its mandamus petition, the Markman hear-
ing was scheduled several weeks after the venue briefing
was to be completed, which plausibly allows time for the
court to resolve the venue issues before the Markman hear-
ing, or grant the stay motion and postpone the hearing. *
    For these reasons, we deny ADTRAN’s request for
mandamus relief. We note, however, that the district
court’s failure to promptly act on the stay motion or its de-
lay in ruling on the venue issues once fully briefed might


    *   This court notes that after the petition was filed,
the district court granted a joint motion to amend the
scheduling order regarding certain claim construction is-
sues in view of the winter weather conditions causing loss
of power, and on February 23, 2021, instructed the parties
to submit a new scheduling order, including dates for the
remainder of the briefing for ADTRAN’s venue motion, pre-
sumably in light of those intervening events. As far as we
have been made aware, any change in the schedule would
not increase the risk of the district court forcing the parties
to expend significant resources resolving the merits issues
before the district court decides the venue motion.
Case: 21-115     Document: 13     Page: 4     Filed: 03/19/2021




4                                           IN RE: ADTRAN, INC.




tip the balance in favor of mandamus relief upon reappli-
cation in the future. We fully expect, however, that the dis-
trict court will give the stay motion and venue issues top
priority. We remind the district court that any familiarity
that it has gained with the underlying litigation due to the
progress of the case since the filing of the complaint is ir-
relevant when considering the venue motion and should
not color its decision. See In re Google Inc., No. 2015-138,
2015 WL 5294800, at *2 (Fed. Cir. Jul. 16, 2015).
      Accordingly,
      IT IS ORDERED THAT:
    (1) The motion for leave to file a supplemental appen-
dix is granted. The supplemental appendix, ECF No. 8-2,
is accepted for filing.
      (2) The petition for a writ of mandamus is denied.
                                 FOR THE COURT

         March 19, 2021          /s/ Peter R. Marksteiner
             Date                Peter R. Marksteiner
                                 Clerk of Court

s32